Citation Nr: 0608227	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right lower leg, currently evaluated as 40 
percent disabling.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel









INTRODUCTION

The veteran served on active military duty from January 1958 
to February 1960.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

Manifestations of the veteran's service-connected residuals 
of a fracture of the right lower leg include ankylosis of the 
right ankle, fixed in a neutral position.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a 
fracture of the right lower leg have not been met.  38 
U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5270 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication of the claim for entitlement to an increased 
rating, VA notified the veteran by an October 2002 letter of 
the information and evidence needed to substantiate and 
complete his claim for entitlement to an increased rating for 
a right leg disorder.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  The letter also informed the veteran 
that VA would obtain all service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify also includes informing the veteran that 
he must send in all evidence in his possession pertaining to 
his claim.  38 C.F.R. § 3.159(b)(1).  The letter did not 
expressly direct the veteran to do this, but stated "[t]ell 
us about any additional information or evidence that you want 
us to try to get for you."  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004).  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA outpatient medical records, and 
private medical records have been associated with the claims 
file.  The veteran was afforded several VA examinations.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506 (U.S. Vet.App. March 3, 2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving the factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Service connection was granted for the right leg disorder in 
an August 1960 rating decision, based on an inservice 
fracture of the veteran's right tibia and fibula.  A 10 
percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5312, effective February 3, 1960.  In a July 
1996 rating decision, the 10 percent rating was continued 
under 38 C.F.R. § 4.71a, Diagnostic Code 5256, effective May 
1, 1996, which contemplates malunion of the tibia and fibula 
with slight knee or ankle disability.  In a September 1996 
rating decision, a 30 percent rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5262, which contemplates 
malunion of the tibia and fibula with moderate knee or ankle 
disability, effective May 1, 1996.  

Pursuant to a May 1999 Board decision and July 1999 rating 
decision, the veteran's right leg disorder was assigned a 40 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5270, which contemplates ankylosis of the ankle in plantar 
flexion more than 40 degrees, dorsiflexion more than 10 
degrees, or with abduction, adduction, inversion, or eversion 
deformity, effective May 1, 1996.  A November 2002 rating 
decision continued the 40 percent rating and awarded special 
monthly compensation for loss of use of the right foot and 
automobile and adaptive equipment, due to the service-
connected right leg disorder.  A September 2003 rating 
decision continued the 40 percent rating, but did so under 
38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Service medical records show that the veteran fractured his 
right tibia and fibula in October 1958.  Postservice medical 
records indicate that in 1989 or 1990, multiple sclerosis 
(MS) was diagnosed.  In January 1993, the veteran fractured 
his right ankle.  In June and July 1994, the veteran was in a 
private hospital for rehabilitation for one month when, due 
to MS, he developed sudden onset of weakness and became 
unable to walk.  In December 1995, the veteran was in a VA 
hospital for one week after he fractured his fibula.  In 
August 1996, a VA examiner found that the veteran's ankle was 
ankylosed in a neutral position.  

Private medical records from March 2001 reveal that the 
veteran was hospitalized for three days for a right fractured 
tibia and fibula after a fall.  Upon admission, the veteran 
reported that the limited range of motion in his right lower 
extremity was a longstanding problem.  The veteran's right 
lower leg was put in a cast, and he was discharged to a 
rehabilitation facility for three months.  A March 2001 VA 
outpatient note indicated that the veteran's right ankle was 
fused.

Private medical records from April 2001 reflect that the 
veteran's right lower extremity was significantly externally 
rotated and there were two healing superficial abrasions.  X-
rays revealed good alignment of a proximal fibula head 
fracture, good alignment of the tibial plate distally, and no 
displacement of the previous tibia fracture. 

May 2001 private medical records indicated that the fractures 
were healing.  There was no pain over the distal tibia, the 
proximal fibula was nontender, there was no edema, and ankle 
range of motion was slightly decreased secondary to 
stiffness.  Private medical records from July 2001 indicated 
no soft tissue swelling or erythema over the right tibia and 
no pain over the proximal tibia and distal fibula.  The leg 
range of motion was acceptable given the veteran's baseline.  
X-rays revealed a healed proximal fibular fracture, healing 
tibia fracture, and excellent overall alignment.  

February 2002, March 2002, and November 2002 VA outpatient 
notes indicated that the veteran was essentially wheelchair 
bound and was nonambulatory except for short distances with a 
walker.  

A November 2002 VA bones examination was conducted.  The 
veteran reported multiple fractures of the tibia and fibula, 
that he was in a wheelchair, that he could ambulate with a 
walker around the house, and that he could not independently 
stand or walk due to pain and limited use of his right lower 
extremity.  The examiner noted that the veteran's ankle was 
fused at neutral with no range of motion.  There was right 
leg swelling and induration of the leg from the middle tibia 
to the ankle.  The veteran had limited mobility, because he 
could not climb, squat, crawl, or stand on his leg except for 
short periods of time.  The diagnosis was residual 
postoperative fractured right tibia and fibula and loss of 
motion of the right ankle.  The examiner opined that it was 
more likely than not that the conditions started with the 
veteran's original fracture and injury to his right ankle.  

A January 2003 VA examination indicated right lower extremity 
edema and muscle strength of 3/5.  The examiner opined that 
it was more likely than not that the veteran's ambulation 
difficulties were due in part to his service-connected right 
leg injury, but for the most part, were secondary to MS and 
related refractures of the right leg.

A subsequent January 2003 VA bones examination was conducted.  
The veteran presented in a wheelchair, and complained of 
weakness in the right lower extremity.  The examiner found 
the fracture site swollen, red, and nontender.  The veteran's 
right lower extremity could not bear his weight.  The 
examiner found right lower extremity strength of hip flexion 
of 2/5, hip extension of 5/5, knee extension of 4/5, and knee 
flexion of 5/5.  The ankle joint was frozen by previous 
arthrodesis.  Deep tendon reflexes were 3+ throughout, except 
there was no reflex of the right ankle.  The diagnosis was 
multiple fractures of the right tibia and fibula secondary to 
MS, noting that the veteran had fractured his right tibia and 
fibula five times since the initial 1958 fracture.  The 
examiner noted that the fractures were associated with 
episodes of loss of control of the right lower extremity 
which were now known to be caused by MS.  The examiner opined 
that the initial fracture was due to an inservice fall, but 
that subsequent falls were due to MS, and that it was not as 
likely as not that the veteran had MS at the time of the 
first fall and fracture.  

June 2003 and December 2003 VA outpatient notes indicated 
that the veteran used a wheelchair and walker for ambulation 
and had right lower extremity muscle strength of 0/5.  The 
December 2003 diagnosis was MS, with inability to walk 
secondary to right leg weakness.  

The veteran's right leg disorder is currently assigned a 40 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5262, which contemplates nonunion of the tibia and fibula, 
with loose motion, and requiring a brace.  The veteran's 
disorder was previously assigned a 40 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5270, which contemplates 
ankylosis of the ankle in plantar flexion more than 40 
degrees, dorsiflexion more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  
Diagnostic Code 5270 is a more appropriate code because the 
medical evidence of record does not indicate nonunion of the 
tibia and fibula, but does show that the veteran's ankle is 
ankylosed in a neutral position.  See Butts v. Brown, 5 Vet. 
App. 32, 538 (1993) (diagnostic code selection is based on 
the facts of the case).  Under either diagnostic code, the 
veteran has the highest possible evaluation of 40 percent and 
thus cannot be awarded an increased rating.

The Board has considered all other potentially applicable 
diagnostic codes.  The other diagnostic codes pertaining to 
the knee and leg are not for application because the 
veteran's service-connected disorder does not involve the 
knee or limitation of leg motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261 (2005).  The 
veteran's disorder likewise does not involve semilunar 
cartilage or genu recurvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5259, 5263 (2005).

The diagnostic codes pertaining to limitation of motion, 
ankylosis of astragalar or tarsal joint, os calcis or 
astragalus, or astragalectomy of the ankle are not supported 
by the medical evidence of record or would not provide a 
higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5271, 
5272, 5273, 5274 (2005).

The Board therefore finds that the veteran's service-
connected right leg disorder is not entitled to a higher 
schedular evaluation.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The veteran retired at least as of January 1993 and there was 
no marked interference with employment shown as due to his 
service-connected right leg disorder, in and of itself.  
There have not been frequent periods of hospitalization - the 
veteran has been hospitalized for rehabilitation purposes 3 
times in 10 years.  The veteran is essentially wheelchair 
bound and cannot ambulate without the use of a walker.  
However, the ambulation issues were determined to have been 
caused by the veteran's nonservice-connected MS, and not his 
service-connected right leg disorder.  In addition, the 
veteran receives special monthly compensation for the loss of 
the use of his right foot and automobile and adaptive 
equipment, due to his right leg disorder.  The veteran's 
right leg disorder, therefore, does not present an 
exceptional disability picture, and to the extent that it 
does, the veteran is already being compensated for such 
disability.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for residuals of a fracture of the right 
lower leg is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


